PER CURIAM.
Affirmed. Appellant is cautioned against the filing of future motions, petitions or appeals in this court which raise the same sentencing challenges as presented here, in that some of the claims were raised and rejected in previous motions and appeals. Such future attempts will result in referral to the appropriate institution for consideration of disciplinary sanctions which may include forfeiture of gain time, see § 944.279(1), Fla. Stat. (2011), and issuance of an order to show cause why further sanctions barring pro se filings should not also be instituted under State v. Spencer, 751 So.2d 47, 48-19 (Fla.1999).
POLEN, CIKLIN and LEVINE, JJ., concur.